                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

BARKHA SHAH, Derivatively on Behalf of
Nominal Defendant ASCENA RETAIL
GROUP, INC.,

              Plaintiff,

       v.                                            C.A. No. 20-831 (UNA)

DAVID R. JAFFE, ROBERT
GIAMMATTEO, KATIE J. BAYNE, KATE
BUGGELN, KAY KRILL, CARL RUBIN,
LINDA YACCARINO, ELLIOTT JAFFE,
RANDY L. PEARCE, STEVEN L.
KIRSHENBAUM, STACEY RAUCH,
CARRIE W. TEFFNER, and JOHN L.
WELBORN, JR.

              Defendants,

       and

ASCENA RETAIL GROUP, INC.,

              Nominal Defendant


                                           ORDER

                     22nd day of _________________,
       AND NOW, this ____          June             2020, the Court having considered

Plaintiffs’ Motion to File Complaint Under Seal (the “Motion”);

      IT IS HEREBY ORDERED that the Motion is GRANTED;

      IT IS FURTHER ORDERED that Plaintiff shall file his Complaint under seal;

      IT IS FINALLY ORDERED that the parties shall confer as to what is

confidential and file a redacted version of the complaint within 21 days.




                                           ___________________________________________
                                           ___
                                             ___
                                               _ _______
                                                       _ ____________________________
                                           Thee Honorable
                                                Honoraable Maryellen Noreika
                                           Unitedd States
                                                   States District Judge
